Citation Nr: 0908436	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  04-02 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1964 through 
September 1973.  He died in June 2002.  The claimant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  As noted by the Board in its February 
2005 remand, the claimant's appeal initially included a claim 
for eligibility to Dependents' Educational Assistance, but 
her January 2004 Substantive Appeal perfected an appeal as to 
the service connection for cause of death issue only.

In February 2005, the Board remanded this matter to the RO to 
obtain additional private treatment records.  The RO 
performed the action requested by the Board, and the matter 
was returned to the Board for adjudication.  Pursuant to 
Chairman's Memorandum No. 01-06-24 (September 21, 2006), this 
matter was temporarily stayed pending the final disposition 
of Haas v. Nicholson, 20 Vet. App. 257 (2006).  In July 2007, 
the claimant submitted a VA Form 21-4138 in which she 
requested a "personnel [sic] VA hearing at the local 
regional office in Montgomery, Alabama."

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This appeal was certified and submitted to the Board in 
October 2004.  Although a notification letter was provided to 
the claimant at that time, the letter did not advise the 
claimant that any request for a personal hearing, additional 
evidence, or request for a change in representation was to be 
submitted within 90 days or else require a showing of good 
cause for the delay in making such a request.  38 C.F.R. 
§ 20.1304(a).  Although the Board notes that the claimant's 
July 2007 request for a personal hearing is untimely under 
38 C.F.R. § 20.1304(a) and thus requires a showing of good 
cause for delay under 38 C.F.R. § 20.1304(b), the RO should 
afford the claimant a personal hearing, given the 
insufficient notice set forth above.

Accordingly, the case is REMANDED for the following action:

1.  The claimant should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a Veterans 
Law Judge at the appropriate RO. 38 
U.S.C.A. § 7107 (West 2002).  The 
claimant must be provided notice of the 
time and place of her scheduled personal 
hearing no less than 30 days before the 
scheduled hearing date.  38 C.F.R. § 
19.76 (2008).  A copy of the notice 
should be placed in the claims file.

Then, this case should be returned to the Board for the 
purpose of appellate disposition.  The claimant has the right 
to submit additional evidence and argument on this matter.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




